Citation Nr: 0207157
Decision Date: 07/01/02	Archive Date: 08/16/02

Citation Nr: 0207157	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  00-03 807	)	DATE JUL 12, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

 
WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

VACATUR

The veteran had active service from July 7, 1954, to 
September 9, 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.  

In a decision dated February 12, 2002, the Board granted 
reopening of the veteran's claim of entitlement to service 
connection for psychiatric disability, and then denied the 
claim on the merits.  Since that time a VA medical statement, 
dated in October 2001, has been associated with the claims 
file.  The statement is supportive of the veteran's claim.  

VA regulations provide that a decision may be vacated by the 
Board at any time when there has been a denial of due 
process.  38 C.F.R. 20.904(a) (2001).  Since the foregoing 
pertinent VA medical evidence should have been associated 
with the claims folder prior to the Board's decision, the 
Board has decided to vacate the prior decision.

A separate decision will be entered addressing the issue on 
appeal.


ORDER

The Board's decision of February 12, 2002, is vacated.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0201422	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  00-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
psychiatric disability, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active service from July 7, 1954 to September 
9, 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.  In connection with 
his appeal, the veteran and his spouse testified at a hearing 
at the RO before a Decision Review Officer in February 2001 
and at a videoconference hearing before the undersigned in 
December 2001.  The veteran accepted the video conference 
hearing in lieu of an in-person Travel Board hearing.  See 
38 C.F.R. § 20.700(e) (2001).  Transcripts of those hearings 
are associated with the claims file.

During the pendency of the appeal the RO reopened the 
veteran's claim and denied entitlement to service connection 
for psychiatric disability on the merits.  Nevertheless, the 
Board is required to consider the issue of finality prior to 
any consideration on the merits and the issue has been 
phrased accordingly.  38 U.S.C.A. §§ 7104(b), 5108 (West 
1991); see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  By rating decision dated in October 1954, the RO denied 
service connection for a nervous disorder and properly 
notified the veteran of the denial; he did not appeal the 
decision.

3.  The evidence received subsequent to the RO's October 1954 
decision includes evidence which is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The passive dependency reaction diagnosed during service 
clearly and unmistakably existed prior to service and did not 
undergo a permanent increase in severity therein.

5.  Any other currently present acquired psychiatric disorder 
was not present in service and is not etiologically related 
to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Psychiatric disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who served during a period of war is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness at entry.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The United States Court of Appeals for 
Veterans Claims noted that "the word 'unmistakable' means 
that an item cannot be misinterpreted and misunderstood, i.e. 
it is undeniable."  Vanerson v. West, 12 Vet. App. 254 
(1999) (quoting Webster's New World Dictionary 1461 (3rd 
Coll. Ed. 1988)).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b)(3).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless the increase was 
clearly and unmistakably due to natural progress.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.    

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2001).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Factual Background

A Social History contained in service medical records 
includes note of the veteran's family history to include one 
sister who experienced nervousness.  Also noted was the 
veteran's pre-service history of abdominal complaints, 
shaking, and biting his fingernails.  Service medical records 
include note that during his service hospitalization the 
veteran sat and read the bible and would often be crying and 
would annoy other patients by trying to convert them.  
Service records note no evidence of hallucinations, delusions 
or any psychotic ideation.  A progress note dated in mid-
July 1954 notes that mental status examination revealed a 
markedly immature and inadequate person, without evidence of 
a schizophrenic process.  Service personnel noted the veteran 
was overwhelmed with the loss of dependency of his spouse and 
that his symptoms dated from the loss of his mother.

A certificate from Brooke Army Hospital is contained in the 
service medical records folder.  The veteran was admitted to 
the hospital after four weeks of service with the diagnosis 
of schizophrenic reaction.  He had many vague complaints, 
mainly localized to his stomach.  He complained of 
nervousness and stated he could not stand to be in the Army 
in his present condition.  He reported he would become so 
irritated that he felt like tearing things apart and also 
reported his hands would shake and he would feel fatigued and 
weak, like he was going to "fly apart."  The veteran 
reported he had 19 siblings and that one brother was rejected 
for the draft, probably due to nervousness and that one 
sister was severely nervous.  He dated the onset of his 
stomach complaints to his mother's death in 1940 (other 
records consistently note his mother's death in or around 
1950).  The examiner noted the veteran's appearance of marked 
intellectual impairment and his strong faith.  Also noted was 
that the veteran had an intensely dependent relationship with 
his spouse and that a child had been born one week prior to 
his having entered service.  Examination revealed the veteran 
to be tense, fearful and dejected; he cried when speaking of 
home and his spouse.  There was no evidence of 
hallucinations, delusions, or any psychotic ideations, and 
both physical and neurologic examinations were essentially 
negative.  There was no evidence of organic disease on 
examination.  The assessment was that the veteran had been 
grossly inadequate, immature and dependent throughout his 
entire life.  The diagnosis was passive dependency reaction, 
chronic and severe, existing prior to service and improved 
with prospects of a discharge from the service.  The veteran 
was found to be unfit for service due to a passive dependency 
reaction manifested by an appearance of gross immaturity and 
inadequacy, strong dependency needs, tension, fearfulness and 
gastric complaints.  

In a rating decision dated in October 1954, the RO denied 
service connection for a nervous disorder and notified the 
veteran of that decision at his address of record.  The 
veteran did not appeal.

In a letter dated in August 1999, S.D. Stallings, M.D., 
reported treatment of the veteran beginning in July 1955 for 
profound anxiety and depression, which the veteran dated to 
July 1954 while in the service.

In November 1999, the RO received a statement from the 
veteran's son to the effect that the Army abused the veteran 
and caused him to experience fear, thus resulting in his 
psychiatric problems.  Also at that time the veteran 
submitted a copy of a military Certificate of Acceptability, 
dated in November 1953, showing that he was found to be 
acceptable for induction into the armed services.  No medical 
findings are noted on that form.

In a letter dated in June 2000, Dr. Stallings reported 
treating the veteran for profound anxiety and severe 
depression since July 1955 and indicated that during therapy 
sessions the onset of the illness was dated to July 1954, 
while the veteran was in active service.  Dr. Stallings noted 
that during service the veteran's condition became severe, 
requiring hospitalization, and that the veteran continued to 
be seen by Dr. Stallings for treatment until 1988.  Dr. 
Stallings opined that the veteran's condition was caused and 
aggravated by being kept in the Army.

The claims file contains records of VA outpatient treatment 
dated from June 1999 to February 2001; VA documented the 
absence of records pertinent to the veteran for the period 
1995 through 1998.  Those records reflect that the veteran 
was followed for multiple physical complaints, and include 
note of psychiatric diagnoses such as a personality disorder, 
major depressive disorder, agoraphobia and generalized 
anxiety disorder.  One record, dated in November 1999, notes 
the veteran's history of panic attacks and agoraphobia as 
well as depression and anxiety.  The entry includes note that 
the veteran related the onset of symptoms to the time of his 
draft into the Army in 1954, with continuing problems after 
discharge.  The impressions were generalized anxiety disorder 
and recurrent depression.  A February 2001 entry notes 
diagnoses of severe, recurrent major depressive disorder 
without psychosis, improved since the last appointment, and a 
panic disorder with agoraphobia that was well controlled.  

In February 2001, the veteran testified at a personal hearing 
at the RO before a Decision Review Officer.  The veteran and 
his spouse denied his having received any psychiatric 
treatment prior to service.  His spouse reported that the 
veteran changed in service and when he came back he would cry 
all the time.  She indicated the veteran was treated after 
service by a local doctor who was not a psychologist.  She 
indicated that the veteran had not been allowed to 
communicate with other patients while hospitalized during 
service and nothing was done to help him.  Transcript at 1-4.  
The veteran reported that prior to service he worked with his 
father in the lumbar business, and that after service he went 
back to work for his father part-time up until 1986 when his 
father died.  The veteran's spouse stated that Dr. Stallings' 
records had been destroyed in a tornado.  Transcript at 5.  

The veteran's spouse has also submitted statements in support 
of this appeal, essentially arguing that the veteran was fine 
prior to service but developed severe problems while in 
service that have continued to date.

In December 2001, the veteran and his spouse testified at a 
videoconference hearing before the undersigned.  The veteran 
reported receiving treatment from Dr. Stallings in 1954, 
after his discharge from service.  He stated that Dr. 
Stallings' records had been destroyed in a tornado and were 
unavailable, but that Dr. Stallings prepared a statement for 
the record contemporary to the appeal and after he had 
retired.  The veteran also reported receiving VA treatment 
over several years for his problems.  Transcript at 1-5.  The 
veteran denied having had any nervous symptoms prior to 
service entrance, and reported his problems began while he 
was in service and that he received treatment from 
Dr. Stallings until that physician retired in the 1980s.  
Transcript at 5-6.  The veteran reported that during service 
he was treated unfairly.  He gave the example of not being 
able to leave the hospital section to which he was assigned 
for the evaluation of his nervous symptoms.  The veteran 
generally complained about the way he was treated even prior 
to hospitalization without providing specific examples.  
Transcript at 7-9.  His spouse also reported that the veteran 
had been unfairly treated and not provided with the 
psychiatric help he needed.  Transcript at 9-10.

VA outpatient records dated in December 2001 reflect the 
veteran underwent recreation therapy for anxiety and other 
problems, and psychiatric treatment for disorders diagnosed 
as panic disorder and recurrent depression.

Analysis

New and Material Evidence

The veteran did not appeal the October 1954 rating decision 
denying service connection for psychiatric disability.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the veteran's claim to reopen.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Subsequent to the RO's most recent consideration of the 
veteran's case, VA amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The Board finds that Dr. Stallings' June 2000 statement is 
new and material evidence.  It is clearly is not cumulative 
or redundant of evidence previously of record.  Moreover, 
since it is competent evidence that the veteran's psychiatric 
disability originated in service, it is so significant that 
it must be considered to fairly decide the merits of the 
claim.  Accordingly, the claim is reopened.

Reopened Claim

The VCAA and the implementing regulations are applicable to 
the veteran's reopened claim.  As noted above, the 
implementing regulations became effective subsequent to the 
RO's most recent consideration of the veteran's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing entitlement to service 
connection and has also been advised of the evidence 
considered in connection with his appeal, and the evidence 
potentially probative of such claim.  He and his spouse have 
testified both via videoconference before the undersigned and 
before a Decision Review Officer.  The claims file contains 
the veteran's service medical records, records of VA 
treatment and statements from his private physician and his 
spouse.  Both the veteran and his spouse have indicated that 
records from Dr. Stallings are unavailable, as such were 
destroyed in a tornado.  Moreover, Dr. Stallings is now 
deceased.  The Board is not aware of, and neither the veteran 
nor his representative has identified, any additional 
evidence which could be obtained to substantiate the 
veteran's claim.  

In particular, the Board finds that a VA psychiatric 
examination of the veteran is not required.  In this regard 
the Board notes that additional medical evidence documenting 
the presence of psychiatric disability many years after the 
veteran's discharge from service would be cumulative of 
evidence already of record.  In addition the pertinent facts 
in this case are clearly established by the evidence 
currently of record and there is no reasonable possibility 
that a VA examination of the veteran would provide evidence 
which substantiates the veteran's claim.

In sum no further development is required to comply with the 
notice and duty to assist provisions of the VCAA and the 
implementing regulations.  A remand to afford the RO an 
opportunity to consider the claim in light of the regulations 
implementing the VCAA would only serve to further delay 
resolution of the veteran's claim with no benefit flowing to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's reopened claim.

There is no report of a medical examination at service 
induction and no note of any psychiatric diagnosis or 
abnormal psychiatric finding at induction or entrance into 
service.  The record reflects, however, that the veteran 
manifested psychiatric symptomatology during his initial 
training period, necessitating psychiatric hospitalization.  
Although schizophrenic reaction was initially suspected, only 
a diagnosis of passive dependency reaction was established.  
The examiners considered the veteran's report of specific 
pre-service symptoms and family problems, and determined his 
passive dependency reaction had pre-existed active service.  
That diagnosis and conclusion was offered based on 
consideration of a consistent and credible history offered by 
the veteran contemporary to the in-service evaluation.  The 
service medical personnel also considered factors such as the 
veteran's report of pre-service stomach problems and shaking, 
as well as the length of his service period, in-service 
manifestations similar to those reported pre-service, and the 
in-service clinical examination findings unsupportive of any 
pathology to support his physical complaints.  Again, the 
veteran's symptoms were noted during his initial training, 
nearly contemporary with his service entrance.  The totality 
of the evidence at that time supported a conclusion of pre-
existence.  

The Board has considered the 1999 and 2000 statements from 
Dr. Stallings, but he made no reference to the passive 
dependency reaction diagnosed in service.  In fact there is 
no competent medical evidence refuting the service medical 
records indicating that the passive dependency reaction 
existed prior to service.  The evidence in refutation of the 
pre-existence of passive dependency reaction consists solely 
of the statements provided by the veteran himself and by lay 
individuals, i.e., his spouse and son, in connection with his 
service connection claim many years after service.  Not only 
do these post-service statements and assertions contradict 
the history provided by the veteran contemporary to service, 
the record does not reflect that the veteran or the lay 
individuals in question possess a recognized degree of 
medical knowledge so as to render such opinions as to the 
veteran's mental health status.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Based on the above, the presumption of soundness at service 
entrance is rebutted by clear and unmistakable evidence of 
the existence of a passive dependency reaction prior to 
service.  

To the extent the veteran's in-service manifestations 
represented a personality disorder, personality disorders are 
not diseases for service connection purposes.  38 C.F.R. § 
3.303(c).  

With regard to the question of aggravation of a pre-existing, 
acquired psychiatric disability, the Board emphasizes that 
the service medical evaluations, to include that supporting 
the veteran's discharge, note no physical or mental 
disability warranting separation.  Rather, the basis for the 
separation was the veteran's lack of fitness due to 
manifestations such as immaturity and dependency needs.  Such 
manifestations were noted to have improved, not worsened, 
with the prospects of the veteran's discharge from service.  
Furthermore, the report of examination at discharge notes the 
veteran's psychiatric status as normal.  Such is clear 
evidence that an acquired psychiatric disorder did not 
chronically increase in severity during service.

The contemporary medical evidence shows diagnoses of a 
generalized anxiety disorder and a major depressive disorder.  
No diagnosis of an anxiety disorder or a depressive disorder 
was made during service, and there is no contemporaneous 
medical evidence of such until many years after the veteran's 
discharge from service.  The veteran has submitted a medical 
statement from Dr. Stallings reporting treatment as soon as 
1955 for anxiety and depression.  However, Dr. Stallings 
based his 1999 and 2000 statements solely on the veteran's 
history and his own recollection, decades after he reports 
having first treated the veteran, and without access to any 
medical records as such have been reportedly destroyed.  It 
does not appear that Dr. Stalling at any time reviewed the 
veteran's service medical records or had opportunity to 
examine him prior to service.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician.

In this case, Dr. Stallings' conclusion that psychiatric 
disability characterized by anxiety and depression started in 
service and was aggravated by service is unsupported by 
medical findings or observations.  As such, Dr. Stallings' 
assertion is no better than the veteran's own history, merely 
re-iterated by a physician at a time far removed from the 
veteran's service period.  

In light of these circumstances the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  As such, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C. § 5107 (West 
Supp. 2001).


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for psychiatric disability is granted.

The reopened claim of entitlement to service connection for 
psychiatric disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

